Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the application filed on 09/27/2019.
Claims 1-20 are currently pending. 
Claims 1, 3-8, 10-20 are currently amended.

Allowable Subject Matter
Claims 1-20 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-20 are considered allowable since no prior art reference or a combination of prior art references discloses or suggests the combination of limitations including:
“when determining that a return time of feedback information of a first data packet has timed out, reducing, by the terminal, a data sending rate of a connection to which the first data packet belongs from a first value to a second value …
determining, by the terminal, a cause of the timeout of the feedback information of the first data packet when detecting that the return times of the feedback information of the plurality of subsequent data packets after the first data packet meet a preset return time requirement” and other intervening limitations as specified in independent claims 1,10 and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beyer et al (US 7617288 B2) is pertinent to a system, which involves evaluating the received message in the at least one slave device and carrying out adjustments for changing the transmission rate to a second transmission rate in the at least one slave device based on a result of the evaluation; Seddigh et al (US 7035214 B1) is concerned with a transmission control method,  wherein if no negative acknowledgment is received on expiry of a round trip timer set for the second packet, the size of the congestion window is doubled; and Liu Dhamdhere et al (US 7756082 B1) is directed to a transmission monitoring technique, wherein if the higher data rate is better than the current optimum rate, as determined, then the higher data rate can be selected as the new optimum data rate for a second subset of the packets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419